3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.
Status of Claims
Claims 2, 20 and 23 are cancelled. Independent claim 1 is amended. Claims 8-13 are withdrawn. Claims 1, 3-7, 14-19, 21, 22, 24 and 25 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 14-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The terms “generally,” “relatively” and “about” in claim 1 are a relative terms which render the claim indefinite. The terms “generally” and “relatively” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “about” in claims 3, 5, 7, 14-19, 21, 22 and 24 is a relative terms which render the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14-19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 102181919 A, machine translation, “Li”) in view of Furukawa et al (US 20050183660 A1, “Furukawa”), Shoji Tsuruta et al (US 5449883 A, “Shoji”), Tanahashi et al (US 20070190809 A1, “Tanahashi”) and SEMI (SEMI MF84-0307, ASTM INTERNATIONAL: “Test Method for Measuring Resistivity of Silicon Wafers with an In-Line Four-Point Probe", SEMI MF84-0307, 2005, 19pgs, “SEMI”).
Regarding claim 1, Li (entire document) teaches a method of growing a single crystal silicon ingot (abstract), the method comprising contacting a silicon seed crystal with a silicon liquid (melt) (0027 and 0038), wherein the silicon melt is formed within a furnace by heating raw material and comprises a molten silicon (0026 and 0037); pulling (withdrawing) the silicon seed crystal from the silicon melt to form a test crystal (sample rod) comprising single crystal silicon (abstract, 0009, 0010, 0027, 0038); the sample rod (test crystal) having a generally cylindrical main body and comprising a central axis, a circumferential edge, and a relatively constant diameter (fig 1, 0010, 0019, 0027 and claim 1), wherein the relatively constant diameter is 2 cm (20 millimeters) to 3 cm (30millimeters) (claim 2), within the instantly claimed between about 5 millimeters and about 150 millimeters, a length of the sample rod is equal to or greater than 6 cm (60 millimeters) (claim 2), overlapping the instantly claimed length between about 100 millimeters and about 500 millimeters; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. processing/ grinding (lapping) a plane (apparently having a thickness) (slab) produced from the test silicon single crystal (sample rod) (0010, 0028, 0039 and claim 1), measuring a resistivity of the plane/slab (0010, 0011, 0028, 0029 and claim 1); and growing the single crystal silicon ingot from the silicon melt (abstract).
Li teaches that the sample crystal/rod is formed, and the sample crystal/rod is processed into the plane/slab, as addressed above, but does not explicitly teach slicing the slab/plane comprising a longitudinal plane encompassing at least a portion of the central axis of the sample rod, and the slab/plane is annealed. However Furukawa (entire document) teaches a method of forming a silicon single crystal ingot, wherein after the ingot is pulled from a silicon melt stored in a crucible, the ingot is sliced into a reference sample (having a thickness) along the axial direction (longitudinal plane) of the ingot, and the sample/slab containing a portion of the central axis of the ingot, and the reference sample (slab) is heat-treated (annealed) at a certain temperature (figs 3a, 3b and 19, 0015-0025, 0030, 0064, 0073, 0090, 0096 and 0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li and sliced the sample crystal of Li to produce and anneal the plane/slab comprising the central axis of the sample crystal  as suggested by Furukawa in order to provide a method of identifying defect distribution along an axial direction of the silicon ingot, and providing an ingot with desired/suitable properties for various applications (Furukawa 0001, 0015, 0016). 
Li/Furukawa teaches the heat treatment (annealing) of the sample/slab as addressed above, but does not explicitly teach annealing the slab to annihilate thermal donors, wherein the slab is annealed to a temperature of at least about 500°C for no more than 60 minutes. However Shoji (entire document) teaches a method of processing a wafer, wherein a test wafer is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min to annihilate thermal donors (abstract, col 3 lines 1-6; col 6 lines 49-64). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa per teachings of Shoji in order to provide suitable conditions for annihilating thermal donors (Shoji abstract). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li/Furukawa/Shoji does not explicitly teach irradiating the slab with infrared light, wherein the slab is irradiated to a temperature of at least about 40°C for between about 10 minutes and about one hour. However, it is a known practice that a silicon crystal CZ wafer is irradiated with an infrared light to a temperature of 1200 ºC for one hour as taught by Tanahashi (0059 and 0063-0064). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/Shoji per teachings of Tanahashi in order to remove voids within the wafer (Tanahashi 0064).
Li/Furukawa/Shoji/Tanahashi teaches measuring a resistivity of the slab as addressed above, but does not explicitly teach measuring a resistivity of the slab after the slab temperature has declined to less than 30°C. However it is a known practice that resistivity measurement of silicon wafer is performed with room temperature (23°C) as taught by SEMI (pages 1 and 18). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/Shoji /Tanahashi per teachings of SEMI in order to provide conditions for measuring the resistivity with better precision (SEMI pages 1 and 18).
Regarding claim 4, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that after measuring the resistivity of the slab/plane (test sample) obtained from the test mono-crystal, if the resistivity of the test sample does not meet the target resistivity, adding/performing a second doping (adding a dopant)  to the melt, and growing a single crystal silicon from the melt having a target resistivity (different from the resistivity of the test/sample crystal) (Li abstract, 0006, 0016, 0030-0034, 0041-0044).
Regarding claims 14 and 15, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that a length of the test silicon single crystal is greater than 6 cm (60 mm) (Li claim 2), overlapping the instantly claimed length. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 16, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the slab has a thickness of 500 to 2000 m (0.5 to 2 mm) (Furukawa 0064, 0073, 0090, 0096 and 0103), overlapping the instantly claimed thickness. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 17, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the test wafer/slab is processed at a temperature of 600 degrees to 650 degrees for 30 to 60min (Shoji col 3 lines 1-6; col 6 lines 49-64), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Also, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Li Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the test wafer is processed at a various temperature from 625°C to 725°C at a variable transferring speed of the wafer/slab (variable time period for annealing), and the annealing temperature and time period has influences on the thermal donor, the precipitation of oxygen and density of bulk micro-defect of the wafer (Shoji fig 9, col 8 lines 1-29), e.g., the annealing temperature and time are result effective variable. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified/optimized the annealing temperature and time period as motivated by Shoji, and obtained various annealing temperature and time period including the instantly claimed, in order to provide a silicon wafer with controlled/desired properties, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the wafer/slab is irradiated with light having a wavelength of 7-25 micrometers (Tanahashi abstract and 0037-0038), within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claims 21, 22 and 24, Li/Furukawa/Shoji /Tanahashi/SEMI teaches that the wafer/slab is irradiated with an intensity sufficient to increase the temperature of the slab to a temperature of 1200 ºC for one hour (Tanahashi 0059), within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 25, Li/Furukawa/Shoji /Tanahashi/SEMI teaches slicing the slab from the sample crystal/rod comprising the central axis of the sample crystal/rod as addressed above, and further teaches that the resistivity of the test sample (plane/slab) is measured at a plurality of points (Li 0029 and 0040). Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious to measure a plurality of points along the central axis by utilizing the resistivity measurement process as suggested by Li/Furukawa/Shoji /Tanahashi/SEMI, in order to provide resistivity data along the central axis of the sample crystal/rod.
Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Furukawa/Shoji /Tanahashi/SEMI as applied to claims 1 and 4 above, and further in view of Kang et al (US 20180237937 A1, “Kang”).
Regarding claims 3 and 5, Li/Furukawa/Shoji /Tanahashi/SEMI teaches measuring a resistivity of the slab/plane produced from the single crystal silicon ingot, but does not explicitly teach the resistivity being of at least about 500 Ω-cm. However Kang (entire document) teaches a method of producing silicon ingot, wherein the silicon ingot has a resistivity of 8 kΩcm or more (abstract and 0007). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/Shoji /Tanahashi/SEMI per teachings of Kang in order to provide a single crystal ingot having a target resistivity to meet various applications (Kang 0006, 0007 and 0056).
Regarding claim 6, Li/Furukawa/Shoji /Tanahashi/SEMI /Kang teaches that the silicon single crystal ingot is p-type and a second dopant is phosphorus (Kang 0022, 0027 and claim 3), meeting the claim.
Regarding claim 7, Li/Furukawa/Shoji /Tanahashi/SEMI /Kang teaches that the silicon ingot has a resistivity of 8 kΩcm or more (Kang abstract and 0007), meeting the claim.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “the combination of references since the combination does not disclose or suggest the claimed sequence of events on a sample rod having the claimed dimensions, particularly length” have been considered, but not found persuasive. It is noted that the primary reference to Li teaches that a diameter of the sample rod (test crystal) is 2 cm (20 millimeters) to 3 cm (30millimeters) (claim 2), within the instantly claimed between about 5 millimeters and about 150 millimeters, a length of the sample rod is equal to or greater than 6 cm (60 millimeters) (claim 2), overlapping the instantly claimed length between about 100 millimeters and about 500 millimeters. It is well established that In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I.
Applicant’s arguments that “…the references do not disclose or suggest the technical reason described above to anneal a relatively long sample rod and then irradiate it with infrared light…” have been considered, but not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to anneal a “sample rod” and then irradiate it with infrared light) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “Li et al. fail to disclose or suggest any heat treating of the sample slab and further fails to disclose or suggest irradiating the sample slab. These deficiencies… cannot be corrected by resort to additional references since Li et al. would not have provided the ordinarily skilled person with any reason whatsoever to carry out both of these additional steps as required by the claims since there is not even a hint of suggestion in Li et al.’s disclosure to do so.” have been considered, but not found persuasive. It is firstly noted that Li is the primary reference and does not restrict any other processing of the sample ingot/slab, e.g., Li is open to any modifications. Thus Furukawa (entire document) teaches a method of forming a silicon single crystal ingot, wherein after the ingot is pulled from a silicon melt stored in a crucible, the ingot is sliced into a reference sample (having a thickness) along the axial direction (longitudinal plane) of the ingot, and the sample/slab containing a portion of the central axis of the ingot, and the reference sample (slab) is heat-treated (annealed) at a certain temperature (figs 3a, 3b and 19, 0015-0025, 0030, 0064, 0073, 0090, 0096 and 0103). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li and sliced the sample crystal of Li to produce and anneal the plane/slab comprising the central axis of the sample crystal  as suggested by Furukawa in order to provide a method of identifying defect distribution along an axial direction of the silicon ingot, and providing an ingot with desired/suitable properties for various applications (Furukawa 0001, 0015, 0016). Furthermore Tanahashi teaches a method of processing silicon crystal, wherein a silicon crystal wafer (having a certain thickness) is irradiated with an infrared light to a temperature of 1200 ºC for one hour (0059 and 0063-0064). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Li/Furukawa/Shoji per teachings of Tanahashi in order to remove voids within the wafer (Tanahashi 0064). As just addressed, Furukawa explicitly teaches the purpose/ advantages of annealing the sample slab, and Tanahashi explicitly teach the purpose/advantages of irradiating samples with an infrared light. Accordingly the ordinarily skilled person simply would have obviously referred to Furukawa and Tanahashi for additional steps to modify the method/process of Li since Furukawa and Tanahashi explicitly teach the advantages to do so. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments that “Li et al. disclose at paragraph [0027], that the sample crystal should be about 2.8 to 3 cm diameter, and the length should be about 1.2 times of the diameter. In this example 1, Li et al. exemplify a sample rod having a length of only 4.2 cm,” have been considered, but not found persuasive. As applicant already noted, this is a specific example of Li. It is also noted that Li teaches the length is equal or greater than 6 cm as addressed above, overlapping the instantly claimed length. Overlapping ranges are prima facie obvious. (MPEP 2144.05 I). Also, it is well established that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). It should be noted that the rejection is made over the broad disclosure instead of preferred embodiments or specific examples of Li. See MPEP 2123. 
In response to applicant's argument that Li and Furukawa are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li is in the field of applicant’s endeavor; for example, the instant invention ([0002] of PGPUB US 2020/0208294 A1) is a method for forming single crystal silicon ingots with improved resistivity control, while Li (abstract) also discloses a  method for controlling resistivity of a silicon crystal; Furukawa is reasonably pertinent to the particular problem with which the applicant was concerned, for example, the instant invention is testing a center slab cropped from a test rod for further producing ingot with controlled properties, while Furukawa (figs 3a, 3b and 19, 0015-0025, 0030, 0064, 0073, 0090, 0096, 0103 and 0105-0106) also discloses a method of testing a reference sample (slab) along the axial direction sliced from an ingot for further providing an ingot with certain controlled properties. Therefore both Li and Furukawa are analogues arts to the instant invention and combinable.
Applicant’s arguments with respect to other teachings of Furukawa for example an annealing time have been considered, but not found persuasive. It should be noted that Furukawa is cited for providing evidence that slicing a slab (reference sample) from an ingot for an annealing practice is already known; the examiner does not rely on Furukawa for teaching a duration of the anneal. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments that “Tsuruta does not disclose or suggest heat treating sample rods as required by the claims and thus clearly does not disclose or suggest the required dimensions of the sample rod, particularly the length required by the claims” have been considered, but not found persuasive. It is noted that “heading sample rods” is not recited in the instant claims. It is well established that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “Tanahashi et al. disclose long durations of infrared radiation of wafers such as 2 hours, as shown in FIG. 6, and the irradiation of the wafers was sufficient to achieve a temperature of 1150°C…Tanahashi et al. do not disclose or suggest heat treating sample rods as required by the claims and thus clearly does not disclose or suggest the required dimensions of the sample rod” have been considered, but not found persuasive. It is firstly noted that the primary reference to Li already teaches the instantly claimed diameter and length as addressed above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that Tanahashi explicitly teaches a silicon crystal CZ wafer is irradiated with an infrared light to a temperature of 1200 ºC for one hour (0059 and 0063-0064), overlapping the instantly claimed at least about 40 ºC for between about 10 minutes and about one hour. It is well established that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, consult In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714